UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANCISCO AUGUSTO BRYAN, a/k/a Panama, a/k/a James Enrique,
a/k/a Enrique James, a/k/a Francisco Bryan,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:94-cr-00068-F-1)


Submitted:   December 23, 2013            Decided:   January 22, 2014


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francisco Bryan, Appellant Pro Se.     Christine B. Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Francisco Augusto Bryan appeals the district court’s

order    denying   his     18    U.S.C.     § 3582(c)(2)       (2012)   motions   for

reduction of sentence.               We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by      the     district         court.          United       States    v.    Bryan,

No. 5:94-cr-00068-F-1           (E.D.N.C.        June   21,   2013).    We   dispense

with oral argument because the facts and legal contentions are

adequately     presented        in    the   materials     before   this   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2